Exhibit 10.3

 

For 2018 Awards

 

CLOUD PEAK ENERGY INC.
2009 LONG TERM INCENTIVE PLAN
(As Amended and Restated Effective March 3, 2017)

 

FORM OF
PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

THIS AGREEMENT is made as of the 2nd day of March 2018 (the “Grant Date”),
between Cloud Peak Energy Inc., a Delaware corporation (the “Company”), and
           (the “Grantee”).

 

WHEREAS, the Company has adopted the Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan (As Amended and Restated Effective March 3, 2017), as the same
may be further amended and restated from time to time (the “Plan”), in order to
provide an additional incentive to certain employees and directors of the
Company and its Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant Performance Share Units to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Grant of Performance Share Units.

 

1.1                               The Company hereby grants to the Grantee, and
the Grantee hereby accepts from the Company, an award of                  
Performance Share Units on the terms and conditions set forth in this Agreement
(the “Award”).  Upon fulfillment of the requirements set forth below, the Award
shall be settled in accordance with Section 6 of this Agreement.

 

1.2                               This Agreement shall be construed in
accordance and consistent with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference); and except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.

 

2.                                      Performance Share Unit Performance
Period.

 

The Performance Cycle for this Award shall commence on January 1, 2018 and shall
end on December 31, 2020 (the “Performance Period”).  The Award shall be subject
to performance vesting requirements related to the achievement of Performance
Goals for the Performance Period as set forth in Appendix A to this Agreement.

 

3.                                      Dividend Equivalent Rights.

 

During the period that the Performance Share Units are outstanding, the Grantee
shall be entitled to Dividend Equivalent Rights with respect to the Performance
Share Units, in an amount equivalent to the dividends paid by the Company on a
corresponding number of Shares.  Dividend Equivalent Right amounts credited to
the Grantee on Performance Share Units will be

 

--------------------------------------------------------------------------------


 

deemed to be reinvested in additional Shares based on the Fair Market Value of a
Share on the date the dividend is paid (with any fractional Share resulting
therefrom rounded up to a whole Share), and a corresponding additional number of
Performance Share Units will be subject to the Award hereunder.  Such additional
Performance Share Units will be subject to the same vesting conditions and
settled at the same time and in the same manner as the Performance Share Units
to which the Dividend Equivalent Rights relate.

 

4.                                      Performance Share Unit Service Period
and Termination of Employment.

 

4.1.                            Service Period.  In addition to
performance-vesting requirements, the Award will be subject to service-vesting
requirements.  The service period for this Award will commence on the Grant Date
and will end on the date the Award is paid as set forth in Section 6 of this
Agreement (the “Service Period”).

 

4.2.                            Termination—Generally.  Except in the case of a
termination described in Sections 4.3 or 5 hereof, in the event the Grantee’s
employment with the Company and its Subsidiaries, as applicable, is terminated
on or after the Grant Date and prior to the last day of the Service Period, the
Performance Share Units granted hereunder shall immediately be forfeited to the
Company in their entirety without payment of consideration therefor to the
Grantee, and the Grantee shall not be entitled to any Shares or cash under this
Agreement.

 

4.3.                            Qualifying Terminations.  If the Grantee’s
employment with the Company and its Subsidiaries, as applicable, is terminated
for any of the reasons set forth below (and subject to Section 5 hereof), in
each case if such termination occurs on or after the Grant Date and prior to the
last day of the Service Period, a Pro Rata Portion (as defined below) of the
Performance Share Units shall remain eligible to vest as described in this
Section 4.3, and the remaining Performance Share Units shall be forfeited to the
Company in their entirety without payment of consideration therefor to the
Grantee.  The “Pro Rata Portion” shall mean the total number of Performance
Share Units which otherwise would have vested and become payable pursuant to
Section 6 hereof had the Grantee remained employed to the end of the Service
Period, multiplied by a fraction, the numerator of which is the number of days
between (A) the Grant Date and (B) the date of the Grantee’s termination of
employment, and the denominator of which is 1,096.  The Grantee’s Pro Rata
Portion of the Award shall be paid, based on actual performance achieved through
the end of the Performance Period, in accordance with Section 6 of this
Agreement.

 

(a)                                 Death

 

(b)                                 Disability (as defined in the Plan)

 

(c)                                  Redundancy (as defined below)

 

(d)                                 Retirement (as defined below)

 

2

--------------------------------------------------------------------------------


 

(e)                                  If the Grantee is not subject to an
Employment Agreement (as defined below), termination for any other reason, other
than a termination by the Company for Cause (as defined in the Plan), if there
are exceptional circumstances and the Committee so decides prior to the date of
the termination of the Grantee’s employment.

 

(f)                                   If the Grantee is subject to an Employment
Agreement, termination by the Company for any reason other than for Cause as
defined therein.

 

(g)                                  If the Grantee is subject to an Employment
Agreement, termination by the Grantee for Good Reason as defined therein.

 

4.4.                            Definitions.  For purposes of this Agreement:

 

(a)                                 “Employment Agreement” means an effective,
written employment agreement between the Grantee and the Company or any of its
Subsidiaries, and also includes any executive severance policy, change in
control agreement or similar written policies and agreements applicable to the
Company’s Chief Executive Officer (“CEO”) and/or direct reports to the CEO,
regardless of the specific title for any such policies or agreements.
Notwithstanding any provision herein to the contrary, in the event of any
inconsistency between this Section 4 or Section 5 and any Employment Agreement,
the terms of the Employment Agreement shall control.

 

(b)                                 “Redundancy” means the Company or any of its
Subsidiaries, as applicable, has ceased, or intends to cease, to carry on the
business or particular business function for the purposes of which the Grantee
is or was employed by it, or has ceased, or intends to cease, to carry on that
business or particular business function in the place where the Grantee is or
was employed.

 

(c)                                  “Retirement” means retirement at or after
age 65, or early retirement at or after age 55 with 10 years of service with the
Company or any of its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

5.                                      Effect of a Change in Control.

 

5.1.                            Change in Control—Generally. In the event a
Change in Control (as defined in the Plan) occurs, the surviving or successor
entity is expected to assume this Agreement.  If, however, the surviving or
successor entity does not assume this Agreement and the Award is accelerated,
acceleration shall assume that the Performance Period and the Service Period end
in connection with the occurrence of the Change in Control and attainment of the
applicable Performance Goals at the higher of (i) the “target” level (prorated
based upon the length of time within the Performance Period that has elapsed
prior to the Change in Control) or (ii) actual achievement as of the date of
such Change in Control, with payment with respect to vested Performance Share
Units occurring in connection with the shortened Performance Period and Service
Period in accordance with Section 6 of this Agreement.

 

5.2.                            Termination Following a Change in Control. 
Notwithstanding anything in Section 4.1 to the contrary, if there is a Change in
Control (as defined in the Plan) and the surviving or successor entity has
assumed this Agreement, and within two (2) years after such Change in Control
the Grantee’s employment with the Company and its Subsidiaries, or the surviving
or successor entity thereto, as applicable, is terminated (i) by the Company and
its Subsidiaries, or the surviving or successor entity thereto, as applicable,
without Cause (as defined in the Plan or, if applicable, an Employment
Agreement) or (ii) if the Grantee is subject to an Employment Agreement, by the
Grantee for Good Reason as defined therein, the Grantee shall be entitled,
following the completion of the Performance Period to settlement with respect to
the total number of Performance Share Units which otherwise would have vested
and become payable had he or she remained employed to the end of the Service
Period, based on actual performance achieved, in accordance with Section 6 of
this Agreement.

 

6.                                      Settlement of Vested Performance Share
Units.

 

6.1                               For each vested Performance Share Unit, if
any, the Company will pay or deliver to the Grantee (or in the case of the
Grantee’s death, the Grantee’s Beneficiary or, if none, the Grantee’s estate) as
soon as administratively practicable following the Committee’s certification
that vesting has occurred, but no later than the fifteenth day of the third
month following the end of the calendar year in which the Performance Period
ends, in the Committee’s sole discretion, and subject to the satisfaction of
Section 12 below: (a) one Share, (b) an amount of cash equal to the Fair Market
Value of one Share on the last day of the Performance Period, or (c) a
combination of the foregoing.  The value of any fractional Performance Share
Units, if any, shall be rounded down at the time Shares or cash payments are
issued or paid to the Grantee in connection with the Performance Share Units. 
No fractional Shares, nor the cash value of any fractional Shares, will be
issuable or payable to the Grantee pursuant to this Agreement.  Neither this
Section 6 nor any action taken pursuant to or in accordance with this Section 6
shall be construed to create a trust or a funded or secured obligation of any
kind.

 

6.2                               Notwithstanding any provision of this
Agreement to the contrary, the issuance of any Shares pursuant to this Section 6
will be subject to compliance with all

 

4

--------------------------------------------------------------------------------


 

applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Shares may then be listed, including any shareholder approval
requirements necessary to issue the Shares (the “Share Issuance Restrictions”). 
No Shares will be issued if such issuance would constitute a violation of any
applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed.  In addition, Shares will not be issued
unless (i) a registration statement under the Securities Act is at the time of
issuance in effect with respect to the shares issued or (ii) in the opinion of
legal counsel to the Company, the Shares issued may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any Shares subject to the
Performance Share Units will relieve the Company of any liability in respect of
the failure to issue such Shares as to which such requisite authority has not
been obtained.  As a condition to any issuance, the Company may require the
Grantee to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.  From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate persons to make Shares available for issuance.  If the issuance of
any Shares hereunder is not permissible under the Share Issuance Restrictions or
for any other reason described above, then the Committee may, in its sole
discretion, take any of the following actions: (A) pay to the Grantee, with
respect to one or more Shares subject to this Agreement, an amount of cash equal
to the Fair Market Value of such Share(s), (B) cancel this Award or any portion
thereof, (C) provide to the Grantee any alternative compensation in lieu of any
or all of the Shares, (D) any combination of the foregoing, or (E) elect any
other response that it deems appropriate to respond to the Share Issuance
Restrictions or other reasons described above as the Committee may determine in
its sole discretion.

 

6.3                               The Grantee may receive, hold, sell or
otherwise dispose of any Shares delivered to him or her pursuant to this
Section 6 free and clear of the vesting restrictions, but subject to compliance
with all federal, state and other similar securities laws and the Company’s
insider trading policies and stock ownership requirements.

 

7.                                      Restrictions on Transfer.

 

Performance Share Units may not be sold, assigned, hypothecated, pledged or
otherwise transferred or encumbered in any manner except by will or the laws of
descent and distribution.

 

5

--------------------------------------------------------------------------------


 

8.                                      Rights of the Grantee.

 

The Grantee shall have no rights as a stockholder of the Company with respect to
any Shares covered by this Agreement until the Performance Share Units vest and
Shares, if any, are issued by the Company and deposited in the Grantee’s account
at a transfer agent or other custodian selected by the Committee, or are issued
to the Grantee upon settlement of the vested Performance Share Units granted
under this Agreement.  The Grantee’s rights in respect of the unvested
Performance Share Units shall be limited to those of a general unsecured
creditor of the Company.

 

9.                                      Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

10.                               No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, any Subsidiary or any Division, nor shall this Agreement or the
Plan interfere in any way with the right of the Company, any Subsidiary or any
Division to terminate the Grantee’s employment therewith at any time. For the
avoidance of doubt, nothing herein is intended to modify the terms and
provisions of any Employment Agreement applicable to the Grantee.

 

11.                               Clawback Policies.

 

This Agreement is subject to any written clawback policies the Company, with the
approval of the Board, may adopt.  These clawback policies may subject the
Grantee’s rights and benefits under this Agreement to reduction, cancellation,
forfeiture or recoupment if certain specified events and wrongful conduct occur,
including, but not limited to, an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events and
wrongful conduct specified in any such clawback policies adopted by the Company,
with the approval of the Board, and that the Company determines should apply to
this Agreement.

 

12.                               Withholding of Taxes.

 

To the extent that the receipt of the Performance Share Units or the vesting
and/or settlement in connection therewith results in compensation income or
wages to the Grantee for federal, state or local tax purposes, the Grantee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company may require to meet its withholding
obligations under applicable tax laws or regulations, and if the Grantee fails
to do so, the Company is authorized to and shall withhold from any cash or stock
remuneration

 

6

--------------------------------------------------------------------------------


 

(including withholding any Shares distributable to the Grantee under this
Agreement) then or thereafter payable to the Grantee any tax required to be
withheld by reason of such resulting compensation income or wages. The Grantee
acknowledges and agrees that the Company is making no representation or warranty
as to the tax consequences to the Grantee as a result of the receipt of the
Performance Share Units, the vesting thereof, or the forfeiture of any
Performance Share Units.

 

13.                               Signatures in Counterparts.

 

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signature thereto and hereto were upon
the same instrument. Electronic acceptance and signatures shall have the same
force and effect as original signatures.

 

14.                               Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto or as otherwise provided in the Plan.  No waiver by either party
hereto of any breach by the other party hereto of any provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions at the time or at any prior or subsequent time.

 

15.                               Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

16.                               Governing Law.

 

Except as to matters of federal law, the validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of laws principles thereof.

 

17.                               Notice.

 

All notices required or permitted under this Agreement must be in writing and
personally delivered or sent by mail and shall be deemed to be delivered on the
date on which it is actually received by the person to whom it is properly
addressed or if earlier the date it is sent via certified United States mail.
Any person entitled to notice hereunder may waive such notice in writing. For
Grantees who are employees or former employees, the Company shall be entitled to
rely on the most recent address provided to the Company by such Grantee or
otherwise verified by such Grantee as being the current mailing address for such
Grantee.

 

7

--------------------------------------------------------------------------------


 

18.                               Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
legal representatives.  All obligations imposed upon the Grantee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Grantee’s Beneficiaries, heirs, executors, administrators
and successors.

 

19.                               Section 409A.

 

The Company intends payments under this Agreement to be exempt from or to comply
with the requirements of Section 409A of the Internal Revenue Code, as amended,
and the guidance promulgated thereunder (“Section 409A”).  This Agreement shall
be operated and interpreted consistent with the foregoing intent; provided, that
the Company makes no representation that the Agreement complies with
Section 409A and shall have no liability to the Grantee for any failure to
comply with Section 409A.  Notwithstanding anything to the contrary in this
Agreement, and to the extent required by Section 409A, if the Grantee is a
“specified employee” as defined under Section 409A and would be eligible to
receive Shares or cash in settlement of Performance Share Units granted
hereunder that are subject to Section 409A upon his or her “separation from
service” (within the meaning of Treas. Reg. § 1.409A-1(h)) such settlement may
not be made before the date which is six months after the date of the specified
employee’s separation from service (or if earlier, upon the specified employee’s
death) unless the payment or distribution is exempt from the application of
Section 409A by reason of the short term deferral exemption or otherwise. Upon
the expiration of the applicable Section 409A deferral period described in the
foregoing sentence, settlement of the Performance Share Units will be made in
cash or Shares in a lump sum as soon as practicable, but in no event later than
thirty (30) days following such expired period.

 

20.                               Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes;
provided however, that this dispute resolution provision shall not interfere
with the Grantee’s rights to pursue and protect his or her legal rights in a
court of competent jurisdiction.

 

21.                               Sections and Other Headings.

 

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 

 CLOUD PEAK ENERGY INC.

 

GRANTEE

 

 

 

 

 

 

By:  Colin Marshall

 

Print Name:

Title:  President, Chief Executive Officer and Chief Operating Officer

 

 

 

9

--------------------------------------------------------------------------------


 

Appendix A

 

Performance Goals for Performance Share Units

 

The Committee has established the following terms for the Performance Share
Units granted pursuant to this Agreement.

 

Performance Goal:  Relative Total Shareholder Return

 

Performance for purposes of determining the vesting of the Performance Share
Units will be based on relative Total Shareholder Return (“TSR”) ranking. 
Relative TSR ranking measures the Company’s share price movement over the
Performance Period relative to the share price movement of peer companies.

 

TSR = End of Period Share Price – Beginning of Period Share Price + Dividends
                                                Beginning of Period Share Price

 

The Beginning of Period Share Price and the End of Period Share Price for the
Company and the peer companies will be calculated by using the first and last,
respectively, twenty (20) trading days of the Performance Period.  For purposes
of calculating the Dividend element of TSR, the Committee will assume dividends
are reinvested on a daily basis.

 

Grant Date:

 

As defined above in the first paragraph of the Agreement

Performance Period:

 

As defined above in Section 2 of the Agreement

Service Period:

 

As defined above in Section 4.1 of the Agreement

Peer Companies:

 

As set forth below

Target Performance:

 

Performance as Company 9

Payout Range:

 

0% to 200%, multiplied by the number of Performance Share Units set forth in
Section 1 of the Award Agreement, as provided by the terms of the Agreement,
provided in no event can the payout exceed 15 times the “Target Opportunity”
(which is defined as the Company’s closing share price on the Grant Date
multiplied by the number of Performance Share Units awarded as set forth in
Section 1 of this Award).  In the event the payout would otherwise exceed 15
times the Target Opportunity, the number of Shares (or the Fair Market Value
cash equivalent of such Shares) delivered or paid will be reduced to reflect the
number of whole Shares such that the total payout is equal to 15 times the
Target Opportunity.

 

10

--------------------------------------------------------------------------------


 

Peer Group:

 

1)

Alliance Resource Partners, L.P.

2)

Antero Resources Corporation

3)

Arch Coal, Inc.

4)

Cabot Oil & Gas Corporation

5)

CONSOL Energy Inc.

6)

Eclipse Resources Corporation

7)

EQT Corporation

8)

EXCO Resources, Inc.

9)

Foresight Energy LP

10)

Hallador Energy Company

11)

Natural Resource Partners L.P.

12)

Peabody Energy Corporation

13)

Range Resources Corporation

14)

Rhino Resource Partners LP

15)

Rice Energy Inc.

16)

Ultra Petroleum Corp.

17)

Westmoreland Coal Company

 

The Committee, in its sole discretion, will make such changes to the list of
Peer Companies as may be required to appropriately and equitably reflect the
merger, consolidation, acquisition or other similar event involving a Peer
Company.

 

Calculation of Ranking; Earned Performance Share Units

 

At the end of the Performance Period, TSR for the Company and each of the Peer
Companies is calculated and ranked highest to lowest and with the percentage of
Performance Share Units vesting, as set forth in the table below.

 

TSR Company Ranking

 

Payout: Percentage of
Performance Share Units Earned

 

Company 1

 

200

%

Company 2

 

200

%

Company 3

 

186

%

Company 4

 

171

%

Company 5

 

157

%

Company 6

 

143

%

Company 7

 

129

%

Company 8

 

114

%

Company 9

 

100

%

Company 10

 

90

%

Company 11

 

80

%

Company 12

 

70

%

 

11

--------------------------------------------------------------------------------


 

Company 13

 

60

%

Company 14

 

50

%

Company 15

 

0

%

Company 16

 

0

%

Company 17

 

0

%

Company 18

 

0

%

 

·                  If the Company’s TSR in relation to the Peer Companies is at
or above the position of Company 11, but the Company’s absolute TSR (calculated
using the same methodology as relative TSR) is negative during the Performance
Period, then the payout shall be reduced to 75% rather than the higher
percentage set forth above in this Appendix A.

 

The Committee, in its sole discretion, will determine and certify the number of
Performance Share Units that have vested at the end of the applicable
Performance Period based on the performance of the Company, calculated using the
performance grid and guidelines set forth above, and subject further to the
provisions of the Agreement, including the requirement that the Grantee remain
employed throughout the Service Period.  No Performance Share Units will be
deemed to have vested (contractually or for purposes of income taxes) prior to
the time that the Committee certifies an applicable number of Performance Share
Units to have vested.

 

12

--------------------------------------------------------------------------------